DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1- are rejected under 35 U.S.C. 103(a) as being unpatentable over Quintanilla et al. (US 2014/0163197 A1), and evidenced by Wehmeyer et al (WO 01/04180 A1).
Regarding claim 1, Quintanilla et al. teach a method of making polyols ([0061]-[0070]) comprising reacting tert-butyl alcohol (applicant’s fatty alcohol) with ethylene carbonate (applicant’s organic complexing ligand, alicylic carbonate) in the presence of DMC catalyst complex Zinc hexacyanocobaltate (applicant’s double-metal-cyanide compound)([0026]). The product is recovered and stripped to removal volatiles including residual monomer ([0061]-[0075]). The molar ratio of an alcohol to the carbonate is 1:1 which is encompassed by the instant claimed ranges of 2-98% mol ([0032]-[0040]). 
The double-metal-cyanide catalyst DMC is obtained from ZnCl2 solution (applicant’s one of metal precursor solutions) and K3Co(CN)6 water solution (applicant’s another metal precursor solutions) according to the Wehmeyer et al. (Quintanilla et al. [0015], and Wehmeyer et al. on pages 1 and Example 10 on page 19).
Although Quintanilla et al. and Wehmeyer et al. do not specific disclose of a preamble of "for fabricating a high-activity double-metal-cyanide catalyst” as per applicant claim 1,  a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). 
Regarding claims 2-5 and 7-11, as discussed above, the process taught by Quintanilla et al. comprises ZnCl2 solution (applicant’s one of metal precursor solutions) and K3Co(CN)6 water solution (applicant’s another metal precursor solutions), tert-butyl alcohol and ethylene carbonate in the presence of catalyst as the instant claims ([0015]-[0075]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine an alcohol and polyalkylene glycol to obtain the invention as specified in the claim 3, in particular view MPEP 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (in this case used as a complexing agent).... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980)”.
Since the DMC catalyst disclose by Quintanilla et al. includes complexing agents and would have a reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 6, as discussed above, the process taught by Quintanilla et al. comprises water ([0025] and [0070]).
The temperature at which a chemical reaction is performed is considered to be a result effective variable because, it is well known in the art that reaction temperature controls reaction kinetics, and one of ordinary skill in the art would be expected to be able to adjust the temperature including 10-80 0C to arrive at an optimal temperature or range.
Regarding claims 12, the concentration of alicyclic carbonate taught by Quintanilla et al. is upto 99%wt ([0045] and claim 15-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738